Citation Nr: 0727132	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-44 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of whether the appellant may be considered to 
be the veteran's surviving spouse for the purposes of 
entitlement to Department of Veterans Affairs improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1942 to May 
1946.  

In November 1981, the Chicago, Illinois, Regional Office (RO) 
determined that the appellant was not the veteran's surviving 
spouse for the purposes of entitlement to Department of 
Veterans Affairs (VA) improved death pension benefits and 
denied her claim for such benefits.  The appellant was 
informed in writing of the adverse decision and her appellate 
rights in November 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision which 
determined that the appellant was not the veteran's surviving 
spouse for the purposes of entitlement to VA improved death 
pension benefits and again denied her claim for such 
benefits.  In July 2007, the appellant submitted a Motion to 
Advance on the Docket.  In August 2007, the Board granted the 
appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the appellant has not been 
provided a VCAA notice which addresses the issue of her 
entitlement to VA improved death pension benefits including 
whether she may be considered to be the veteran's surviving 
spouse for the purposes of entitlement to VA improved death 
pension benefits.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to appellants.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Neither has the appellant been advised of what constitutes 
new and material evidence to reopen her claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The appellant advances on appeal that she was separated, but 
not legally divorced, from the veteran at the time of his 
death.  She clarified that the separation was caused by the 
veteran's physical abuse and violence toward her.  

In reviewing the record, the Board notes that the veteran's 
January 1981 death certificate indicates that the veteran was 
married and the appellant was his surviving spouse.  A 
February 1981 Application for Burial Benefits (VA Form 21-
530) from the veteran's daughter indicates that the veteran 
was divorced.  In a September 1981 written statement, the 
appellant conveyed that she divorced "the veteran because he 
beat me and I got tired of taking it." In her October 1981 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable) (VA Form 21-
534), the appellant indicated that she had been divorced from 
the veteran on June 14, 1971.  She submitted a copy of an 
unexecuted January 14, 1971, divorce decree from the Chancery 
Court of Madison County, Tennessee in support of her claim.  

In her December 2003 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant indicated that 
she had separated from the veteran in 1969.  In a December 
2004 written statement, the appellant denied that she had 
ever filed for a divorce from the veteran.  In support of her 
contentions, the appellant submitted an undated written 
statement from a deputy clerk of the Chancery Court of 
Madison County, Tennessee, which stating that "I have 
checked our records from Dec. 1968 to Sept. 1974 and I do not 
see where a divorce was filed or granted in the case of [the 
appellant and the veteran]."  Given that the deputy clerk's 
response is neither certified nor dated, the Board finds that 
additional development of record is needed.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures relating to new 
and material evidence and contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then contact the Clerk of the 
Chancery Court of Madison County, 
Tennessee, and request that a search be 
made for a January 1971 or June 1971 
decree granting the appellant a divorce 
from the veteran.  A certified copy of 
the decree should be requested for 
incorporation into the record.  If no 
such decree is located or otherwise 
identified, a certified and dated written 
statement to that effect should be 
requested for incorporation into the 
record.  

3.  Then readjudicate the issue of 
whether the appellant may be considered 
to be the veteran's surviving spouse for 
the purposes of entitlement to VA 
improved death pension benefits.  If the 
benefits sought on appeal remain denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The appellant should be given the 
opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

